BUDGE, G. J.,
Concurring in Part and Dissenting in Part. — I concur in that part of the opinion written by Justice William A. Lee and concurred in by the majority of the court, upholding the constitutionality of the law under which this prosecution was had, and also in sustaining the sufficiency of the information, but I am entirely out of accord with that portion of the opinion reversing the judgment upon the ground that the trial court erred in admitting what is denominated in the majority opinion as “hearsay testimony. ’ ’
First briefly calling attention to what is denominated hearsay testimony of such an inflammatory character that is held in the majority opinion to justify the reversal of the judgment, the witness Tyler was permitted to testify that in the winter of 1916-17 and prior to the time the act under which this prosecution was had became effective, that he worked in Camp No. 7 where there were something like ninety men, nearly all of whom were I. W. W.’s; that one of them told him that “they wanted the eight-hour work day.....I says, ‘What is the idea?’ They says, ‘The idea is to break the lumber companies and make the lumber our own selves. ’ ” Tyler further testified that a man, supposed to be an organizer, stated to him in a conversation in 1916 or 1917 that he, the witness, would have to join or get out.
The witness Bradley testified that a man by the name of Williamson said to him that “they [meaning the I. W. W.’s] are going to take the lumber industry from the lumber barons, as they call them, and divide it up.”
Pyatt, another witness for the state, testified that he had heard them [meaning the I. W. W.’s] advocate “the cutting of short logs, cutting different lengths, so it would not make the length.” The witness Oblisero testified that when he was fighting a forest fire a water-boy asked him if he “had a red card, and I says ‘No.’ ‘Well,’ he says, ‘that is too good for you fellows to have to drink. This is only for wob-blies. ’ ” Again, in the Miners’ Hall in Wallace, Idaho, a Slav whom the witness thought was an I. W. W. said con*285ceming a red card: “He said, ‘That is going to rule the world, to rule the government, that is going to be the government.’ I told him he would not live long enough to get it through by war. He said, ‘We’ll get ahead of these fellows pretty quickly when we get organized. Look at Russia. -Look what Russia is doing. The people have everything in their hands now.’ ”
The witness Daniels testified that some men who had cards in the I. W. W., in March, 1917, said to him: “Better join the organization or get out of camp. They said I had to join or leave in four or six days.” The witness was asked: “Did you hear any members of the I. W. W. at any other place talking about teaching sabotage ? ’ ’ and answered, ‘ ‘ They said cut short logs. ’ ’
The witness Olsen testified that he heard a man say about an old friend who drove a team: “Join or get out of here. They said they would burn his blankets if he did not join.” He was further asked: “Tell what any of the men said about what the I. W. W. was going to do. Did they say anything about how they were going to work and what they were going to do?” He answered: “They were going to run the works themselves.”
The witness Lanterdahl testified on behalf of the state concerning a conversation with men whom the witness stated were members of the I. W. W. at Clark’s Fork, Idaho, wherein they said: “We are going to organize into a full union. Down with the capitalists and up with the laborers. ’ ‘
The witness Mitchell testified to the substance of statements made by more than one I. W. W. in the state of Washington, that “None of them believed in this form of government. They believed in the overthrow of this government, and run it to suit themselves. The work for the workers, and this change would come about peaceably, but if not, they would make it come about anyway.”
While it is true, as above set out, that the state offered a number of witnesses who were permitted to testify as to conversations had with various persons that were members of the Industrial Workers of the World, and which witnesses *286repeated statements made to them by I. W. W.’s with whom they conversed, the defendant was not denied that right and in fact exercised the privilege of introducing like testimony. For instance, witness Grady was asked by counsel for the defendant: “"What is the attitude of the organization, or what has been said by members of the organization, or whom you have some reason to believe were, with reference to the subject of violence?” To this question counsel for the state interposed an objection. The court, in passing upon the objection made the following ruling: “I sustain the objection as far as it calls for the opinion of this witness as to the attitude of the organization. As to what he heard members say on those occasions as to the practice of violence he may testify.”
In ruling upon a like objection the court said: “I will let him state what he heard other members state as to violence.”
Again, the court made the following pertinent ruling: “I think that under the rule the court has laid down in the state’s testimony he [Grady] would have the right to give the statements of any of the officers — any national officers or individual members — private members, as to how they felt in regard to the practice of violence.”
No less than six times during the examination of this witness did the court state in positive terms that the witness would be permitted to testify to what he had heard other members state as to the practice of violence.
The witness Grady also testified: “All I have heard say anything about violence [meaning I. W. W.’s] would be to discourage it and not pay any attention to anyone who advocated violence.”
The witness was further permitted to testify as to certain resolutions passed by the convention to have all the old literature revised and only that part republished which dealt with the industrial situation for the purpose of showing that the I. W. W. did not teach, advocate or countenance acts of violence. The only restriction laid 'by the court upon the *287testimony of the witness Grady or witnesses for the state was that they would not be permitted to testify as to what the organization taught but they would be permitted to express their own sentiments on that subject and to testify as to what members of the I. W. W. had said with reference to violence or in opposition to the commission of acts of violence in bringing about industrial reform.
The witness, Elauss, called on behalf of the defendant, after testifying that he was acquainted with men who claimed to be I. W. W.’s, who held cards and for whom he had paid dues, among other things, in answer to the following question: “What did they say about violence!” stated: “I never heard them say anything about violence any more than when they would read anything in the paper they would talk about it. I heard this conversation where they thought it was not the I. W. W. that done this.” He was asked: “Have you ever had any experience with them practicing sabotage or violence while they were working for you,” to which he made answer: “No, sir, I have not,” and in reply to the question: “Did they appear to slow up or urge slowing up on the job!” answered, “No, sir, I don’t think I know of one single ease. ’ ’ Again he was asked the following question: “Have you had any trouble with short logs!” to which he replied: “No, sir.” He was asked how many I. W. W.’s he had employed during the last few years and he answered: “I have employed in the neighborhood of 12 or 15 in the last 2 or 3 years.”
The witness McGreggir, called on behalf of the defendant, testified that he was foreman of a mine and employed from 60 to 130 men and had occasion to employ members of the I. W. W. He was asked the following question: “I will ask you if you ever had any trouble from the men practicing sabotage in the mine!” He answered: “I never did,” and continuing, the witness stated: “I never heard them [meaning the I. W. W. ’s] mention violence or anything; of course they were all in favor of strikes and methods of that kind. They believed in industrial effort, you know.” He was then asked: “Did these men ever advocate violence to your knowl*288edge at the mine?” to which he replied: “No, sir, I have never heard them express themselves as though they were in favor of it,” and in answer to the question: “Did you ever hear them express themselves as being against it?” the witness replied: “Well, I have often heard them say that they could not win anything that way.”
Numerous other instances may be pointed out where the defendant’s witnesses were permitted to state what was said by I. W. W.’s. However, it will be noted that neither witnesses for the state nor defendant were permitted to testify what the practices, teachings or doctrines of the organization were and in this respect, if I read the majority opinion correctly, a proper distinction was not drawn touching the nature of the testimony admitted by the trial court. The trial court did not permit the state to introduce objectionable testimony along this line and refuse to the defendant the same privilege. While two wrongs do not make a right, where two have committed the same wrong neither can seriously complain. As was said in the recent case of People v. LaRue (Cal. App.), 216 Pac. 627, 630:
“While a court should carefully guard against the admission of hearsay evidence, in a case where so wide a range of evidence is permissible for the purpose of proving the character of an organization, some improper evidence usually creeps into the record, but in this case the hearsay evidence admitted is comparatively, as said in the anarchists’ case (Spies v. People, 122 Ill. 1, 3 Am. St. 320, 12 N. E. 865, 17 N. E. 898), ‘so inconsiderable that it could not have in any way injured’ the defendants.”
An examination of the record discloses the fact that numerous errors committed and complained of relate to the proof of the unlawful character of the organization. The proof thereof is so overwhelming that an examination of the whole case not only fails to show a miscarriage of justice, but affirmatively shows that a reversal would constitute a miscarriage of justice.
In the case of People v. Roe, 58 Cal. App. 690, 209 Pac. 381, which was afterwards affirmed by the supreme court of *289the state of California, in 189 Cal. 548, 209 Pac. 560, it is held: “In such a prosecution testimony of ex-members of the I. W. W. as to the principles advocated by the organization and its activities for several years in carrying out such principles by violent means is admissible as tending to disclose the character of the organization.”
This case would seem to fall squarely within the rule announced in the case of Stephens v. Loudermilk, 9 Ga. App. 608, 71 S. E. 1004, where a witness testified as to the conduct of a dog, and referred to this dog as the defendant’s dog. The witness further said that he knew that it was the defendant’s dog, because he had seen it at another person’s house, and that person had told him that it was the defendant’s dog. The court held that: “While standing alone, this testimony would have been hearsay and inadmissible, still it became competent, when it was supplemented by the testimony of the person at whose house the dog was seen to the effect that the dog which was seen there, and which he had told the other witness was the defendant’s dog, was in fact the defendant’s dog.”
The record, which is voluminous, establishes by competent evidence defendant’s guilt as charged in the information beyond the possibility of a doubt and this is true independently of the alleged hearsay testimony which, as will be seen upon an examination of the record, is largely a reiteration of the documentary evidence correctly held in .the majority opinion to have been properly admitted. Not only did the oral testimony but the documentary evidence establish beyond cavil the character of the organization itself but further established beyond controversy that the organization taught, as a means of industrial reform, the destruction of life and property as well as the overthrow of the government, the undermining of all governmental institutions and the bringing about of a general chaotic condition.
Even admitting, for the purpose of argument, that this testimony denominated hearsay was in fact such, the correct rule is that the admission of hearsay testimony does not constitute a ground for reversal where the matter as to which *290the hearsay evidence was admitted was established by other evidence which was competent. There is no rule of law more firmly established in our jurisprudence than that the admission of hearsay testimony constitutes no ground for the reversal of a judgment of conviction where the matter as to which the hearsay evidence was admitted was established by other evidence which was competent. (17 Corpus Juris, sec. 3675, p. 332, note 59.)
In the case of Knight v. State, 64 Tex. Cr. 541, 144 S. W. 967, the principle of law above referred to is well stated, where it is held: “In a prosecution for seduction where the pregnancy of prosecutrix was uncontroverted, the admission of evidence of her hearsay statements to that effect was not prejudicial.”
To like effect are the cases of Valigura v. State, 69 Tex. Cr. 320, 153 S. W. 856, and State v. Hunter, 89 S. C. 136, 71 S. E. 823.
In the case of State v. Hassan, 149 Iowa, 518, 128 N. W. 960, the court held that it was not error to allow a witness to testify that he heard his brother say it was a certain time when he was talking with defendants where the brother testified what time it was.
Also in the case of Parker v. State, 91 Tex. Cr. 68, 238 S. W. 943, in a prosecution for murder, evidence that deceased told his father that he was going to a certain address to get a party, although hearsay, was admissible as showing the design of a deceased person, and the fact that deceased called for the accused and others at that address being in evidence, from other sources, its admission if error, was harmless.
The general rule as to this character of evidence ihay be found in 8 California Jurisprudence, sec. 599, p. 615, where it is said that: £ £ Error in the admission of evidence is harmless if the evidence .... is proved by other evidence which is admitted without objection.”
This court, in the case of State v. Black, 36 Ida. 27, 208 Pac. 851, in discussing this principle, lays down the following rule; “Error in overruling an objection to the admission *291of evidence is harmless, where the same matter sought to be elicited by the question is subsequently received in evidence without objection.”
Throughout the entire record it was admitted that the defendant was not only a member of the organization known as the I. W. W.’s but that he was an active organizer and necessarily distributed the literature of the organization setting forth its doctrines and doubtless advocated such doctrines at its public meetings' and in private conversations. Numerous overt acts of lawlessness such as would be inspired ‘as a result of the teachings of the organization were shown to have been committed by men who were proven to be eonjnected with the organization and who had upon their persons jevidence of membership. The literature distributed .by the various organizers, of which the defendant was one, conclusively shows that the purposes of the organization are treasonable in nature. The members of the organization are not in sympathy with our established form of government, j claiming that it is antagonistic to the laboring class and destructive of social welfare. The purposes of the organization and what it seeks to accomplish can be readily ascertained by the examination of the authorities cited in the majority opinion and particularly the cases of State v. Moilen, 140 Minn. 112, 167 N. W. 348, 1 A. L. R. 331; State v. Breen, 110 Kan. 817, 205 Pac. 634; People v. Mallery, 49 Cal. App. 597, 194 Pac. 48; People v. Lesse, 52 Cal. App. 280, 199 Pac. 46; People v. Taylor, 187 Cal. 378, 203 Pac. 85.
It would seem to me that the application of the rule of evidence as to hearsay testimony of the character discussed, when expressly limited for the purpose of proving the character of the organization and when not admitted for the purpose of convicting the defendant of an overt act, lends encouragement to the further growth of an organization having for its purpose the overthrowing of the government and the destruction of life and property.
The defendant is not charged with the commission of an overt act but is charged with being a member of an organiza*292tion known as the Industrial Workers of the World, formed to teach and advocate and which does teach and advocate the doctrine of criminal syndicalism, sabotage, violence and unlawful methods of terrorism as a means of accomplishing industrial and political reform, and of this offense he was clearly proven to be guilty.
All of the alleged hearsay evidence may be stricken from the record and still there remains volumes of positive and competent proof clearly establishing the character of the organization to which the defendant admittedly belonged. The jury, in keeping with its solemn duty, could have reached no other conclusion than it did under the evidence in this case-. The judgment of the trial court should be affirmed.